Case 3:17-cv-05517-EMC Document 428 Filed 09/04/21 Page 1 of 4




                                                        XXXXXXXXX




          XXXXXXX
Case 3:17-cv-05517-EMC Document 428 Filed 09/04/21 Page 2 of 4




          XXXXXXX
Case 3:17-cv-05517-EMC Document 428 Filed 09/04/21 Page 3 of 4




                                         Douglas A. Winthrop




          XXXXXXX
Case 3:17-cv-05517-EMC Document 428 Filed 09/04/21 Page 4 of 4




September 3, 2021
                                    XXXXXXXXXXXXXXXXX
                                    Honorable Edward M. Chen
                                    United States District Judge




          XXXXXXX
